Cooper, J.,
delivered the opinion of the court.
A cropper is one who is hired to work land, receiving for his compensation a part of the crop. He is not a tenant; he has no estate in the land, but receives his share- of the fruit as the price of his labor. 4 Am. & Eng. Enc. L., 887.
Such person is a laborer within the meaning of chapter 56 of the laws of 1890, by which it is made unlawful “to entice away, knowingly employ or induce a laborer or renter who has contracted with another for a specified time, to leave his employer or the leased premises, before the expiration of his or her contract, without the consent of the employer.”
But the evidence is insufficient to support the conviction. It is essential that the prohibited act shall have been “ without the consent of the employer;” the absence of such consent is a necessary ingredient of the offense, and must be charged in the indictment and proved as laid. Craft’s Case, Walker, 409; Kline’s Case, 44 Miss., 317; Thompson v. The State, 54 Ib., 740.
Though the employer of the laborer charged to have been enticed away by the defendant was examined as a witness,no proof was made that he did not consent to the act of the defendant.

Judgment reversed.